CONTRACT OF SALE
SECURITY AGREEMENT
(LOC Form 5)

This Contract of Sale and Security Agreement dated for purposes of reference
October 8, 2004; is between the undersigned, Cotelligent, Inc. and its
subsidiaries as detailed in Exhibit B attached, hereinafter called “CLIENT”, and
CAPCO Financial Company- a division of Greater Bay Bank N.A. hereinafter called
“CAPCO “, agree as follows:

      PURPOSE OF AGREEMENT:

1.        CLIENT desires to obtain short-term financing by selling, to CAPCO ALL
Accounts receivable. CAPCO agrees to Purchase CLIENT’s Accounts from time to
time at a discount below face value, utilizing an advance formula for the
purchase of ALL Accounts based upon advances against Acceptable/Eligible
Accounts. It is clearly understood by both parties that ALL Accounts of CLIENT
are to be sold to CAPCO.

      DEFINITIONS:

2.         “Account” means any right of payment for goods sold, or leased, and
delivered, or services rendered, any specific transaction, or any right of
payment.

3.         “Advance Formula” means the maximum amount available to CLIENT from
CAPCO for the purchase of All Accounts will not exceed 70% of
Acceptable/Eligible Accounts.

4.         “Acceptable/Eligible Account” means an Account conforming to the
Warranties and terms set forth herein that has not been outstanding for more
than 90 DAYS from the date of invoice, has been underwritten and approved by
CAPCO, and has not been reduced from the original amount billed by, credit memo,
offset, adjustment of any kind, or partial payment subsequent to invoice date.

5.         “Customer” means CLIENT’s Customer or the Account debtor.

6.         “CLIENT” means the seller of All Accounts.

7.         “Collateral” means the intangible or tangible property given as
security to CAPCO by CLIENT for any obligations and liabilities of CLIENT to
CAPCO under the Agreement.

8.         “Warrant” means to guarantee, as a material element of this
Agreement.

9.         “Credit Problem” means Customer is unable to pay his debts because of
problems or insolvency.

10.         “Customer Dispute” means any claim by Customer against CLIENT, of
any kind whatsoever, valid or invalid, that reduces the amount collectible from
Customer by CAPCO.

CLIENT COVENANTS:

11.          CLIENT agrees to sell to CAPCO ALL Accounts Receivable, (Accounts)
mechanic’s lien(s), and rights to payment under any stop notice(s), or bonded
stop notice(s) securing payment of those Accounts created by CLIENT in the
course of its business, existing as of the date of this agreement or thereafter
created during the term of this agreement, subject to approval and verification
by CAPCO. CAPCO is not obligated to advance funds for the purchase of All
Accounts from CLIENT. When CLIENT notifies CAPCO of it’s Accounts, CLIENT shall
provide a copy of the original Assigned Account (Invoice) a copy of the bill of
lading contract, purchase order, purchase order number, and/or any other
requisite supporting documentation corresponding to said Accounts and
appropriate to the business of CLIENT, as requested by CAPCO.

12.         CLIENT shall prepare and give to CAPCO proper written assignments of
Accounts, mechanic’s lien(s) on forms provided by CAPCO. The execution of said
assignments shall transfer to CAPCO all of CLIENT’s right, title and ownership
to ALL Accounts. CLIENT or CAPCO by this agreement will properly mark Accounts,
as assigned and sold to CAPCO, and CAPCO is authorized to notify Customer of
said sale and assignment.

13.         CLIENT represents and Warrants to CAPCO that:

  a. CLIENT is sole and absolute owner of any and all Accounts and mechanic’s
liens and rights to payment under any stop notices, or bonded stop notices, sold
and assigned hereunder, and CLIENT has full legal right to make said sale,
assignment, and/or transfer.

  b. All Accounts sold to CAPCO are an accurate statement of a bonafide sale,
delivery and acceptance of merchandise, or performance of service by CLIENT to /
for Account-debtor. Accounts are not contingent upon the fulfillment by CLIENT
and each Account-debtor’s business is believed to be solvent. The terms for
payment

Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

    of said Accounts are Net 30 days or as expressly set forth on the face of
said sold and assigned Accounts, and the payment of said Accounts are not
contingent upon the fulfillment by CLIENT of any further performance of any
nature whatsoever. CLIENT shall accept no returns and shall grant no allowances
or credits to any sold and Assigned Account of any Account-debtor without the
prior written approval of CAPCO.

  c. There are no known setoffs, Customer Disputes, adverse claims, defenses,
and/or liens whatsoever against the payment of Accounts, and Account’s
mechanic’s liens have not been previously assigned or encumbered by CLIENT in
any manner whatsoever. CLIENT will, immediately upon sale of Accounts to CAPCO
make proper entries on its books and records disclosing the absolute sale of
Accounts to CAPCO and CLIENT will post no payment unless it is reflected in a
payment report from CAPCO.

  d. CLIENT will promptly notify CAPCO in writing of any proposed change in
CLIENT’S place of business, name, legal entity, corporate structure,
record-keeping location, and/or as to any additional place of business, or
expiration of any special license(s), or transfer of assets, or technology, to a
third party, or proposed change in ownership in excess of twenty five percent,
(25%), of outstanding shares;

  e. CLIENT does not own, control, manage, participate in management, or have
any involvement and/or association whatsoever with the business of any
Account-debtor related to any Accounts sold and assigned hereunder;

  f. There are no financing statements now on file in any public office
governing, any Account, Inventory or work in process of CLIENT in which CLIENT
is named in or has signed as the debtor, except the financing statement or
statements filed or to be filed in respect to this Agreement, or those
statements now on file that have been disclosed in writing by CLIENT to CAPCO.
CLIENT will not execute any financing statements pledging Accounts receivables,
inventory or work in process, in favor of any other person or entity, excepting
CAPCO, for the term of this Agreement;

  g. CLIENT’S taxes are not delinquent nor has CLIENT been subject to a tax levy
by any governmental entity nor are there now on file in any public office tax
liens affecting CLIENT other than those delinquencies, levies and/or liens which
have been disclosed by CLIENT to CAPCO;

  h. All records, statements, books, or other documents shown to CAPCO by CLIENT
at any time, either before, or after the signing of the Agreement are true and
accurate;

  i. CLIENT has served or caused to be served any and all preliminary 10-day
notices required by law to perfect or enforce any mechanic’s lien for All
Accounts to insure perfection of ownership for CAPCO and the information
contained on those preliminary 10-day notices is true, correct, and properly
recorded, to Seller’s knowledge and belief;

j. Waivers and releases for all labor, services, equipment, or material of
CLIENT and others will be submitted on CAPCO ‘s form concurrent with Accounts.

  14.        CLIENT and CAPCO agree that CAPCO will have FULL RECOURSEagainst
CLIENT and CLIENT shall be liable to repay to CAPCO any amount paid by CAPCO to
CLIENT in consideration for the sale, transfer, and assignment of Accounts.

  15.        All Accounts shall be the sole property of CAPCO, but if for any
reason a payment owing on said Accounts shall be paid to CLIENT; CLIENT shall
promptly notify CAPCO of such payment, shall hold any check, draft or money so
received in trust and for the benefit of CAPCO, and shall pay over such check or
draft in-kind, or money, to CAPCO promptly and without delay. All of CLIENT’s
invoices shall bear the address of a Lock Box acceptable to CAPCO; as the “REMIT
TO” address, and CLIENT agrees that ALL remittances for payment on ALL Accounts
shall be made to the Lock Box or other repository authorized in writing by
CAPCO.

  16.        CLIENT will furnish CAPCO periodic statements, accounts receivable
agings, journals, bank records, and other information as requested by CAPCO from
time to time.

  17.        CLIENT will not pledge the credit of CAPCO to any other person, or
business for any purpose whatsoever.

  18.        CLIENT is properly licensed and authorized to operate the business
of Cotelligent, Inc., under the trade name of (N/A)., and CLIENT’S trade name
has been properly filed and published as required by the laws of the State of
California.

  19.        CLIENT’S business is solvent.

  20.        CLIENT will not sell Accounts, or pledge Accounts to any party,
except to CAPCO for the period of this Agreement unless specific Accounts are
subordinated and released by CAPCO in writing.

  21.        CLIENT will not transfer, pledge, or give a security interest of
the Assets sold or Collateral granted to CAPCO to any other party.

Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

  22.        CLIENT will not change, or modify the terms of the original sold
and assigned Account with Customer unless CAPCO first consents to such change in
writing. CAPCO agrees to provide a prompt response to CLIENT request for
modification or change with respect to an Assigned Account. For example, CLIENT
may not extend credit to a Customer beyond Net 30 days or the time set forth on
the face of the sold and Assigned Account without prior written consent from
CAPCO.

  23.        NOTICE OF DISPUTE: CLIENT must immediately notify CAPCO of Customer
Disputes greater than $400.00 in total for any one Customer.

  24.        POWER OF ATTORNEY: In order to carry out this Agreement and avoid
unnecessary notification of Customers. CLIENT irrevocably appoints CAPCO, or any
person designated by CAPCO, as its special attorney in fact, or agent, with
power to:

  a.         strike out CLIENT’S address on all Accounts mailed to Customers and
put on CAPCO ‘s address.

  b.        receive, direct and forward, open, and dispose of all mail addressed
to CLIENT, or to CLIENT’S fictitious trade name via CAPCO’s address.

  c.         endorse the name of CLIENT, or CLIENT’S fictitious trade name on
any checks or other evidences of payment that may come into the possession of
CAPCO on Accounts purchased by CAPCO and on any other documents relating to any
of the Accounts or to assigned Collateral.

  d.        in CLIENT’S name, or otherwise, demand, sue for, collect, and give
release for any and all monies due, or to become due on Accounts sold and
assigned hereunder.

e.        do any and all things
necessary and proper to carry out the purpose intended by this Agreement.

  f.         execute any documents necessary to perfect or to continue any
Security Interest and without further authorization from CLIENT file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement The authority granted CAPCO shall remain in full force
and effect until all Accounts are paid in full and any indebtedness of CLIENT to
CAPCO is discharged.

      CAPCO COVENANTS:

  25.        CAPCO reserves the sum of ($1,000,000.00) One Million and 00/100
for the purchase of ALL of CLIENT’s Accounts. These funds are available daily at
CLIENT’S option, subject to restriction as governed by the Advance Formula.
Daily availability will be communicated to CLIENT via CAPCO’S Availability /
Advance Request.

  26.        This Agreement shall have an initial term ending with the first
full (12) Twelve calendar months and unless terminated by either party giving
not less than thirty (30) days prior written notice.

  27.        STATEMENT OF Acceptable/Eligible Accounts: CAPCO shall identify in
writing all Acceptable/Eligible Accounts and provide to CLIENT, upon request, a
written statement thereof (Weekly Aging Report).

      ACCOUNTING & FEES:

  28.        Funds advanced by CAPCO to CLIENT are subject to daily fee of
Greater Bay Bank N.A. Prime Rate + 4.000% /360 (equivalent to a monthly discount
fee of Greater Bay Bank N.A. Prime Rate + 4.000% /12) percent calculated on the
daily balance (as reported on the weekly CLIENT Liability Detail Report, copy
attached as Exhibit “C”) owing to CAPCO. This period will usually be 1 calendar
day except for weekends and or weeks where holidays or other non-operating days
prevent the fee from being taken on a daily basis.

  29.        CAPCO will provide to the CLIENT daily, via fax, an advance and
availability request. This report must be acknowledged and returned, via fax, to
CAPCO no later than 11:30AM if a deposit or wire transfer is to be made the same
date as the request form was issued to the CLIENT by CAPCO.

  30.        PAYMENT PROCESSING: All payments received by CAPCO will be applied
to CLIENT’s Outstanding Balance daily following a 3 (Three) business day hold to
allow for the application of collected funds.

  31.        DISPUTED ACCOUNT: CLIENT will immediately notify CAPCO of any
Account subject to a Customer Dispute (See Paragraph 10 for definition) of any
kind whatsoever and said Account shall be removed as an Acceptable/Eligible
Account.

  32.        INVOICING ERRORS: Mistaken, incorrect and/or erroneous invoicing,
submitted by CLIENT to CAPCO may at CAPCO ‘s discretion be deemed a Customer
Disputed sold and Assigned Account and shall be removed as an
Acceptable/Eligible Account.

Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

      COLLATERAL:

  33.        As Collateral for the payment of any indebtedness now owing, or in
the future owing, by CLIENT to CAPCO, CLIENT hereby grants to CAPCO a security
interest in the following property:

      a.         See Exhibit A attached.

  34.         CLIENT will maintain such insurance covering CLIENT’S business
and/or the property of CLIENT’s Customers as is customary for businesses similar
to the business of CLIENT.

  35.         CLIENT shall complete any and all documents required to provide
CAPCO a perfected security interest/lien in the Collateral pledged to CAPCO.

      DEFAULT:

  36.         Any one or more of the following shall constitute an event of
default:

  a.         If CLIENT shall fail to pay any amount of indebtedness to CAPCO
when owing;

  b.         If CLIENT shall be in breach of any term, provision, Warranty, or
representation under this Agreement, or any other agreement related hereto;

  c.         If bankruptcy or insolvency proceedings shall be instituted by or
against CLIENT.

d.         If the Collateral shall be attached, levied upon, seized in any legal
proceeding, and not released within 5 working days thereof;

  e.         If CLIENT shall cease doing business and there shall exist any
indebtedness or commitments by CLIENT to
CAPCO;

  f.         Any Accounts, documents, statements, or other writings submitted by
CLIENT to CAPCO prove false or inaccurate in any material respect;

  g.         If CLIENT has contributed to, or aggravated Account debtor’s
problem, insolvency, and/or said Account debtor’s ability and/or willingness to
pay anyAccounts;

  h.         If any unpaid judgment or tax lien exists against CLIENT;

  i.         If CAPCO with reasonable cause and in good faith determines that
it’s purchased asset or collateral is impaired for any reason whatsoever;

  j.         Terminating prior to end of initial term;

  k.         any change in CLIENT’s place of business, name, legal entity,
corporate structure, record-keeping location, and/or as to any additional place
of business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or proposed change in ownership in excess of
twenty five percent, (25%), of outstanding shares.

      REMEDIES AFTER DEFAULT:

  37.         In the event of any default CAPCO may do any one or more of the
following:

  a.         Declare any indebtedness secured hereby immediately due and
payable;

  b.         Increase the daily fee by five percent / 360 (equivalent to an
increase in the monthly discount fee of 5.000% / 12).

  c.         Notify any and all Customers and take possession of the Accounts
and Collateral and collect any receivables or funds paid to CLIENT all without
judicial process;

  d.         Require CLIENT to assemble the Collateral and the records
pertaining to receivables or other assets pledged as collateral, and make them
available to CAPCO, at a place designated by CAPCO;

  e.         Enter the premises of CLIENT and take possession of the Collateral
and of the records pertaining to the receivables and any other Collateral;

  f.         Grant extensions, compromise claims and settle receivables for less
than face value, all without prior notice to CLIENT

  g.         Use, in connection with any assembly or disposition of the
Collateral, any trademark, trade name, trade style, copyright, patent right or
technical process used or utilized by CLIENT;

  h.         Return any surplus realized to CLIENT after deduction of reasonable
expenses, attorney’s fees, attorney’s fees on appeal, collection costs,
independent third party auditors, incurred by CAPCO in resolving said default;

  i.         Hold CLIENT liable for any deficiency.

  j.         Establish a reserve from the collection of Accounts to meet
reasonable legal expenses associated with a future defense resulting from an
action brought against CAPCO by CLIENT, CLIENT’s customer, or other third party,
as a result of an action of default.

Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

  k.         Injunction against CLIENT taking any action with regard to the
Accounts or Collateral.

l.         CAPCO is authorized by CLIENT to receive, direct and forward, open,
and dispose of all mail addressed to CLIENT at any address used by CLIENT to
receive mail.

      GENERAL:

  38.         After termination CLIENT remains fully responsible to CAPCO for
any indebtedness existing, or which may yet arise in connection with Accounts
that remain unpaid.

  39.         If during the term hereof CLIENT fails to make any payment
required, CAPCO may at its discretion pay the same and charge CLIENT therefore.

  40.         CLIENT will not, under any circumstances, or in any manner
whatsoever, interfere with any of CAPCO’s rights under this Agreement.

  41.         TAX COMPLIANCE: CLIENT will furnish CAPCO upon request
satisfactory proof of payment and/or compliance with all Federal, State and/or
Local tax requirements.

  42.         NOTICE OF LEVY: CLIENT will promptly notify CAPCO of any
attachment or any other legal process levied against CLIENT.

  43.         LEGAL FEES: The losing party will pay any and all legal expenses
and reasonable attorney’s fees, paralegal fees, staff overtime expense, travel
costs, costs on appeal, or other reasonable collection costs, that the
prevailing party may incur as a result of either CLIENT or CAPCO enforcing this
Agreement one against the other.

  44.         HOLD HARMLESS: CLIENT shall hold CAPCO harmless against any
liability, damages, loss, attorneys’ fees and costs of any type due to any
action by a Customer arising from CAPCO’S collecting or attempting to collect
any Accounts so long as these collections are performed in a commercially
reasonable manner and in compliance with all applicable laws, rules and
regulations. CLIENT maintains the primary responsibility for collections
efforts, until the occurrence of an event of default.

  45.         BINDING ON FUTURE PARTIES: This Agreement inures to the benefit of
and is binding upon the heirs, executors, administrators, successors and assigns
of the parties thereto.

  46.         CUMULATIVE RIGHTS: All rights, remedies and powers granted to
CAPCO in this Agreement, or in any note, or other agreement given by CLIENT to
CAPCO, are cumulative and may be exercised singularly or concurrently with such
other rights as CAPCO may have. These rights may be exercised from time to time
as to all or any part of the pledged Collateral as CAPCO in its discretion may
determine.

  47.         WRITTEN WAIVER: CAPCO may not waive its rights and remedies unless
the waiver is in writing and signed by CAPCO. A waiver by CAPCO of a right, or
remedy under this Agreement on one occasion is not a waiver of the right, or
remedy on any subsequent occasion.

  48.         CALIFORNIA LAW: This Agreement shall be governed by and construed
in accordance with the laws of the State of California. CLIENT hereby consents
to the exclusive jurisdiction of the State of California in any dispute arising
hereunder or related hereto. Venue for any actions shall be in Santa Clara Co.
California.

  49.         INVALID PROVISIONS: If any provision of this Agreement shall be
declared illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provision
had not been incorporated herein.

  50.         ENTIRE AGREEMENT: This instrument contains the entire Agreement
between the parties. Any addendum or modification hereto will be signed by both
parties and attached hereto.

  51.         EFFECTIVE: This Agreement becomes effective when it is accepted
and executed by the authorized officers of CAPCO.

  52. Execution of this document may contain multiple signature pages; each
shall be considered, when combined, as one signed and executed document.

Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

  53.         JURY WAIVER; ARBITRATION; Choice of Law. CLIENT AND CAPCO
IRREVOCABLY WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW
OR STATUTORY CLAIMS. IF THIS JURY WAIVER IS FOR ANY REASON NOT ENFORCEABLE, THEN
PURCHASER AND SELLER AGREE TO RESOLVE AL CLAIMS, CAUSES AND DISPUTES THROUGH
FINAL AND BINDING ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA IN
ACCORDANCE WITH THE THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION. JUDGMENT UPON ANY AWARD RESULTING FROM ARBITRATION MAY
BE ENTERED INTO AND ENFORCED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION
THEREOF.

        Executed the 8th day of October, 2004 at San Francisco, California.

      Cotelligent, Inc.

      By:_____________________________

      Title: ___________________________

      By:_____________________________

      Title: ___________________________

By:     /s/ Curtis J. Parker
    Curtis J. Parker
    Executive Vice President, Chief Financial Officer




By:     /s/ James R. Lavelle
    James R. Lavelle
    Chairman of the Board and Chief Executive Officer

        CAPCO Financial Company- a division of Greater Bay Bank N.A.

Accepted this 8th day of October, 2004, at Bellevue, Washington

      By:_________________________________________

      Title: ____________________________

By:     /s/ James C. Manoledes
    James C. Manoledes
    President


Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

Contract of Sale Security Agreement
Cotelligent, Inc.
EXHIBIT “A”

All Accounts, contract rights, chattel paper, documents, instruments and related
general intangibles now owned or hereafter acquired and proceeds, thereof:


Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

Contract of Sale Security Agreement
Cotelligent, Inc.
EXHIBIT “B”

COTELLIGENT, INC. LIST OF SUBSIDIARIES

bSmart.com to LLC
Cotelligent USA, Inc.
CZG Mobile Ventures, Inc.
Jas Concepts, Inc.
Recency Media, Inc. Recency Media USA, Inc.
R. Reed Business Systems Consulting, Inc.
Watchit Media, Inc.
Watchit Media USA, Inc.


Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

Contract of Sale Security Agreement
Cotelligent,Inc. EXHIBIT “C”

Client Liability Detail Report Sample Format

Form Date 6/97 Initial__________

--------------------------------------------------------------------------------

AMENDMENT # 1
TO CAPCO CONTRACT OF SALE SECURITY AGREEMENT

October 8, 2004

      CLIENT COVENANTS:

      Paragraph 24a as follows:

        strike out CLIENT’S address on all Accounts mailed to Customers and put
on CAPCO ‘s address.

      Is replaced by:

        In an event of default, strike out CLIENT’S address on all Accounts
mailed to Customers and put on CAPCO ‘s address.

      CLIENT COVENANTS:

      Paragraph 24d as follows:

  in CLIENT’S name, or otherwise, demand, sue for, collect, and give release for
any and all monies due, or to become due on Accounts sold and assigned
hereunder.


      Is replaced by:

  in an event of default, in CLIENT’S name, or otherwise, demand, sue for,
collect, and give release for any and all monies due, or to become due on
Accounts sold and assigned hereunder.


      CAPCO COVENANTS:

      Paragraph 26 as follows:

  This Agreement shall have an initial term ending with the first full (12)
Twelve calendar months and unless terminated by either party giving not less
than thirty (30) days prior written notice.


      Is replaced by:

  This Agreement shall have an initial term ending with the first full (12)
Twelve calendar months and unless terminated by either party giving not less
than thirty (30) days prior written notice. Upon receipt of such notice, and
upon payment in full, by collected funds, of all indebtedness owing to CAPCO,
CAPCO will promptly release its interest in all Collateral (by, without
limitation, filing a termination of all related UCC financing statements) and
terminate this agreement and all related agreements including, without
limitation, the Blocked Account Control Agreement.


--------------------------------------------------------------------------------

      DEFAULT:

      Paragraph 36h as follows:

        If any unpaid judgment or tax lien exists against CLIENT;

      Is replaced by:

  If any unpaid judgment of material amount, as defined by CAPCO in its sole
opinion, or tax lien of any amount exists against CLIENT;


      DEFAULT:

      Paragraph 36k as follows:

  any change in CLIENT’s place of business, name, legal entity, corporate
structure, record-keeping location, and/or as to any additional place of
business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or proposed change in ownership in excess of
twenty five percent, (25%), of outstanding shares.


      Is replaced by:

  Without prior notice to and consent of CAPCO, which will not be unreasonably
withheld, any change in CLIENT’s place of business, name, legal entity,
corporate structure, record-keeping location, and/or as to any additional place
of business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or proposed change in ownership in excess of
twenty five percent, (25%), of outstanding shares.


      REMEDIES AFTER DEFAULT:

      Paragraph 37 as follows:

        In the event of any default CAPCO may do any one or more of the
following:

      Is replaced by:

  In the event of any default, and following five (5) business days’ notice by
CAPCO to CLIENT, and opportunity to cure or commence cure of any curable event
of default, in each case to CAPCO’S reasonable satisfaction, CAPCO may do any
one or more of the following:


--------------------------------------------------------------------------------

  This amendment is effective and applicable to invoices purchased on or after
October 8, 2004. All other terms, covenants and conditions will remain in effect
and unchanged.


      Cotelligent, Inc.

      By:_____________________________

      Title: ___________________________

      By:_____________________________

      Title: ___________________________

By:     /s/ Curtis J. Parker
    Curtis J. Parker
    Executive Vice President, Chief Financial Officer




By:     /s/ James R. Lavelle
    James R. Lavelle
    Chairman of the Board and Chief Executive Officer

        CAPCO Financial Company- a division of Greater Bay Bank N.A.

Accepted this 8th day of October, 2004, at Bellevue, Washington

      By:_________________________________________

      Title: ____________________________

By:     /s/ James C. Manoledes
    James C. Manoledes
    President
